Case 20-10343-LSS Doc 2755 Filed 05/03/21 Page1of2

oa
April 27, 2021 StI MAY 3 AM 9:37

|
|
Judge Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6" Floor
Witmington DE 19801

 

By 1967 | had been in scouts for many years beginning with Cub Scouts. | was proud to be a
Boy Scout and for certain functions | wore my Boy Scout uniform to school and even to church. |
had achieved Eagle Scout and received The Order of the Arrow.

At 16 | was a senior scout and became the scout leader for the older boys. As a
group we continued the activities of scouting but with fewer. older boys. We had meetings and
outdoor activities including camping trips. It was on one of these camping trips that [I
first touched me.

 

This is the time in a young boy's, or girl's, life where their sexual identity is being formed. What

did created a great deal of confusion in me. Was | a homosexual or heterosexual?
This was at a time when homosexuality was less accepted than it is today and | felt | could not
tell anyone or ask for help with the confusion | felt. | did not want to be labeled a “queer”.

Not until many years later, during a psychotherapy session for another situation, did these
feelings resurface. Through counseling, | was able to come to terms with what i did
to me and how the experience affected my life and adult relationships. In time, | came to accept
that this was not my fault.

 

 
Case 20-10343-LSS Doc 2755 Filed 05/03/21 Page 2 of 2

 

coe eg rtyees vee eee we ee Se em NE een RE om -
. wots —, ae

  

BUQU ‘NM - 870, Ea
28 APR2021 PM3 L So april

   
 

y

S [vi o

a
am

Sage * GI ber 3 Sif uewglein

Esa Bakns Case
B24 parle PP
64 Flax

1saci-so24g9g Me Medb dtp teked peppy phref fa fff ipl fp foudy

 

 
